IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

MARK L. FOSTER JR.,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-3755

VENITA M. FOSTER,

      Appellee.

_____________________________/

Opinion filed October 5, 2017.

An appeal from the Circuit Court for Duval County.
Hugh A. Carithers, Judge.

Mark L. Foster, Jr., pro se, Appellant.

James M. Oliver of Liberty Law, PLLC, Jacksonville, for Appellee.



PER CURIAM.

      Appellant challenges the evidentiary support for a number of provisions in

the final judgment dissolving his marriage to Appellee. The record does not

contain a transcript of the evidentiary hearing underlying the final judgment and

the trial court rejected the proposed statement of the evidence prepared by

Appellant under Florida Rule of Appellate Procedure 9.200(b)(4).       Without a

transcript of the hearing or an approved statement of the evidence, we have no way
to evaluate the claims raised by Appellant. See Applegate v. Barnett Bank of

Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979) (“When there are issues of fact the

appellant necessarily asks the reviewing court to draw conclusions about the

evidence. Without a record of the trial proceedings, the appellate court can not

properly resolve the underlying factual issues so as to conclude that the trial court's

judgment is not supported by the evidence or by an alternative theory. Without

knowing the factual context, neither can an appellate court reasonably conclude

that the trial judge so misconceived the law as to require reversal.”). Accordingly,

the final judgment is AFFIRMED.

      LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.




                                          2